*975MEMORANDUM **
Jose De Jesus Contreras appeals the district court’s denial of his 28 U.S.C. § 2255 motion challenging the sentence imposed following his conviction on two counts of possession of methamphetamine with intent to distribute. We have jurisdiction pursuant to 28 U.S.C. § 2258.
Contreras contends that his Sixth Amendment rights were violated because: (1) his indictment failed to allege a specific quantity of drugs, and (2) the jury was not instructed to determine the amount of methamphetamine, resulting in a sentence based on facts neither charged in the indictment nor proven to a jury beyond a reasonable doubt. He contends that Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), should be applied retroactively to cases on collateral review. Contreras’ request for retroactive application of Blakely is foreclosed by United States v. Cruz, 423 F.3d 1119, 1120 (9th Cir.2005) (per curiam) (holding that neither Blakely nor United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), applies retroactively to cases on collateral review).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.